Case: 17-10566   Date Filed: 05/01/2019   Page: 1 of 2


                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-10566
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:16-cr-20470-JAL-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JORGE MARTIN PENA,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (May 1, 2019)

Before MARTIN, NEWSOM, AND ANDERSON, Circuit Judges.

PER CURIAM:

      Neal Gary Rosensweig, appointed counsel for Jorge Martin Pena in this

direct criminal appeal, has moved to withdraw from further representation of Pena
              Case: 17-10566     Date Filed: 05/01/2019    Page: 2 of 2


and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396

(1967). Pena has received notice of his right to respond to his counsel’s motion,

and has notified this Court that he does not intend to do so.

       Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Pena’s convictions and sentences are

AFFIRMED.




                                          2